DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 16/117,093 filed on August 30, 2018, now abandoned, which is a continuation of U.S. Application No. 15/226,571, filed on August 2, 2016, now U.S. Patent No. 10,588,319 B2, which is a division of U.S. Application No. 14/629,824 filed on February 24, 2015, now U.S. Patent No. 9,497,971 B2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,497,971 B2 (Provided on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘971 are substantially overlapping in scope and mutually obvious.
Claims 1-19 of the instant application claim a formulation diluted with water to form a sprayable diluted formulation comprising a pyrethroid and a chloronicotinic in combination with a solvent such as acetyl tributyl citrate, wherein the formulation contains no VOC, and further comprises an additional agent such as one or more pyrethrum, pyrethrin, carbamate, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO), as well as a method for controlling or preventing pest infestation such as mosquito infestation.
Claims 1-16 of '971 claim a formulation diluted with water to form a sprayable diluted formulation comprising deltamethrin and acetyl tributyl citrate and further comprising one or more pyrethrum, pyrethroid, pyrethrin, chloronicotinic, etc., one or more emulsifier, anti-foam agent, and/or preservative, and at least one synergist 
Thus the formulation of the instant application and the formulation of ‘971 can comprise the same components which are a combination of pyrethroids including deltamethrin, in combination with a chloronicotinic compound and acetyl tributyl citrate wherein the formulation contains no VOCs.
Thus the cited claims of the instant application are mutually obvious and thus not patentably distinct.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,319 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘319 are mutually obvious and substantially overlapping in scope.
Claims 1-19 of the instant application claim a formulation diluted with water to form a sprayable diluted formulation comprising a pyrethroid and a chloronicotinic in combination with a solvent such as acetyl tributyl citrate, wherein the formulation contains no VOCs, and further comprises an additional agent such as one or more pyrethrum, pyrethrin, carbamate, butenolide, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO), as well as a method for controlling or preventing pest infestation such as mosquito infestation.

Thus the formulation of the instant application and the formulation of ‘319 can comprise the same components which are pyrethroids including transfluthrin, flupyradifurone as a butenolide, and a chloronicotinic in combination with acetyl tributyl citrate wherein the formulation contains no VOCs.
Thus the cited claims of the instant application are mutually obvious and thus not patentably distinct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 10 of the instant application claim that the formulation is an ultra-low volume concentrate.  However, claim 1 from which claims 6 and 10 depend claims that the formulation is a diluted formulation wherein water has been added to form a sprayable diluted formulation.  A concentrate is interpreted as a formulation generally mixed with water to produce the desired dilution.  However, claim 1 already claims that the formulation is diluted with water to form a sprayable diluted .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Publication No. 2009/0163582 A1 (Provided on IDS) in view of Bardsley et al. U.S. Patent No. 6,551,964 B1 (Provided on IDS).
Claims 1-19 of the instant application claim a formulation diluted with water to form a sprayable diluted formulation comprising a pyrethroid (e.g. permethrin, deltamethrin, cypermethrin, alphamethrin, fenvalerate, transfluthrin, or cyfluthrin) and a 
Wang et al. relates to pesticide concentrates containing an emulsifier, a pesticide and a solvent wherein the pesticide concentrate may be diluted with solvent and mixed with water [0001].  Wang further teaches the concentrates form stable water-in-oil emulsions [0001].  Wang et al. teaches pesticide concentrates containing an emulsifier that is an EPA list 4 inert and is a polyglycerol fatty acid ester, a sorbitan fatty acid ester or a combination thereof, a pesticide, and a solvent that is either a EPA list 3 inert of acetyl ester, EPA list 4 inert of a methyl fatty ester, an acetyltributyl citrate, white mineral oil or a combination thereof (abstract).  Wang et al. further teaches the pesticide can be a water-insoluble synthetic pyrethroid, natural pyrethrum, channel blocking insecticide, acetylcholinesterase inhibitor, oxadiazine, organophosphate, neonicotinoid insecticide, thiamethoxam, imidacloprid, acetamiprid, thiacloprid, clothianidin, nitenpyran, insect growth regulator, juvenile hormone mimic, fermentation insecticide, plant oil insecticide acaracide, miticide, fungicide, herbicide and combinations thereof (abstract). 
Wang et al. teaches that water-in-oil emulsions are primarily used in two general types of aerosol products; water-based air fresheners and water-based pesticides [0007].  Wang et al. teaches that water-in-oil emulsions have less tendency to cause 
Wang et al. teaches pesticide concentrates containing an emulsifier that is an EPA list 4 inert emulsifier and is a polyglycerol fatty acid ester, a sorbitan fatty acid ester or a combination thereof; a pesticide; and a solvent that is either a EPA list 3 inert of acetyl ester, EPA list 4 inert of a methyl fatty ester, an acetyltributyl citrate, white mineral oil, or a combination thereof (abstract, [0025]).  
Wang et al. teaches that preferably the pesticide is natural pyrethrum, a synthetic pyrethroid, or combinations thereof and preferably the pesticide concentrate further 
Wang et al. further teaches a process for treating a target substrate involving applying the ready-to-use aerosol or trigger spray product to the surface of the target substrate [0018].  Wang et al. teaches that the target substrate is a pest including a mosquito [0022].  
Wang et al. specifically teaches that preferably the pesticide is a water-insoluble natural pyrethrum, a synthetic pyrethroid or a combination thereof, with or without a synergist such as piperonyl butoxide and the emulsifier is preferably a triglycerol diisostearate, a decaglycerol hexaoleate or a sorbitan monooleate and an ethoxylated sorbitan fatty acid ester blend, preferably polyoxyethylene sorbitan monooleate [0028].  Wang et al. specifically teaches in one embodiment, there is provided a pesticide concentrate containing a mixture of a natural pyrethrum and a piperonyl butoxide synergist and/or a synthetic pyrethroid, wherein pyrethrum, tetramethrin or S-bioallethrin or other knockdown pyrethroids are typically used to provide the knockdown action and deltamethrin, permethrin or other kill pyrethroids are used primarily to provide killing activity and long residual control [0034].  Piperonyl butoxide (PBO) is used as a synergist to enhance the kill activity of the natural pyrethrum or synthetic pyrethroid 
Claim 1 of Wang et al. claims a stable pesticide concentrate comprising: an emulsifier selected from the group consisting of a polyglycerol fatty acid ester, a sorbitan fatty acid ester and a combination thereof; a pesticide; and a solvent selected from the group consisting of an acetyl ester, a methyl ester, an acetyltributyl citrate, a white mineral oil, and combinations thereof.
Wang et al. does not specifically exemplify a composition with a pyrethroid and a chloronicotinic with a tributyl citrate solvent.  Wang et al. does not specifically teach that the compositions contain no VOCs. Wang et al. does not specifically teach that the formulation is an ultra-low volume concentrate.  Wang et al. does not teach the specific conditions for administering the composition as claimed in claims 14-16 of the instant application.
Wang et al. specifically teaches low VOC concentrate formulations suitable for dilution with water to form a sprayable preparation comprising an active ingredient specifically a natural pyrethrum and a synthetic pyrethroid; and a low or no VOC solvent such as acetyl tributyl citrate; and an emulsifier such as sorbitan monooleate and an ethoxylated sorbitan fatty acid ester blend, preferably polyoxyethylene sorbitan monooleate.  Even though Wang et al. does not specifically exemplify acetyltributyl citrate as the solvent, an ordinary skilled artisan would be able to clearly envisage acetyl In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
In addition, Bardsley et al. teaches the use of at least one citric acid derivative as a pesticidal adjuvant to enhance the efficacy of a range of pesticides (abstract).  Bardsley et al. teaches that the citric acid derivatives surprisingly aid the penetration of the pesticidal compound into the plant or plant tissue thereby enhancing the efficacy of the pesticide in the pesticidal composition (column 1 lines 44-49).  Bardsley et al. teaches that this enhanced efficacy enables lower application rates and a reduction in the environmental impact (column 1 lines 49-52).  Bardsley et al. also teaches that in addition to improving penetration of the pesticidal compounds into the plant, the citric acid derivatives are also effective solvents or co-solvents for use in pesticidal compositions (column 1 lines 60-64).  Bardsley et al. teaches particularly preferred citric acid derivatives include tri-n-butyl citrate and O-acetyl tri-n-butyl citrate (column 2 lines 54-56).  Bardsley et al. specifically teaches the use of tributyl citrate (TBC) or O-acetyl tributyl citrate (ATBC) (column 7 line 1 and Table A).  Bardsley et al. teaches that suitable active ingredients which can be combined with the citric acid derivatives include an herbicide, fungicide, insecticide, acaricide or PGR (column 3 lines 5-10).  Bardsley et al. teaches examples of insecticides and acaricides which can be used in conjunction with the citric acid derivatives include chloronicotinic compounds including imidacloprid, 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to select a tributyl citrate, particularly acetyl-tributyl citrate from the list of suitable solvents in Wang et al. since Bardsley et al. teaches the advantages of acetyl-tributyl citrate in pesticidal formulations.  Specifically a person of ordinary skill in the art would have been motivated to select acetyl-tributyl citrate as the solvent with a reasonable expectation that it would enhance the efficacy of the pesticides in the pesticidal formulation of Wang et al. by aiding in the penetration of the pesticidal compound thereby enhancing the efficacy of the pesticide in the pesticidal composition which would enable lower application rates and a reduction in the environmental impact as taught by Bardsley et al.   
Although Wang et al. does not specifically exemplify a composition with a pyrethroid and a chloronicotinic, Wang et al. does teach the formulation contains a pesticide which can be a water-insoluble synthetic pyrethroid, natural pyrethrum, channel blocking insecticide, acetylcholinesterase inhibitor, oxadiazine, organophosphate, neonicotinoid insecticide, thiamethoxam, imidacloprid, acetamiprid, thiacloprid, clothianidin, nitenpyran, insect growth regulator, juvenile hormone mimic, fermentation insecticide, plant oil insecticide acaracide, miticide, fungicide, herbicide and combinations thereof (abstract).  Wang et al. further teaches the pesticide is preferably a natural pyrethrum, or synthetic pyrethroid such as permethrin, deltamethrin, 
A formulation that contains no VOCs as claimed is rendered obvious over the teachings of Wang et al. since Wang et al. specifically teaches formulating compositions having as low VOCs as possible and Wang et al. specifically teaches the use of the same ingredients in the composition as claimed, i.e. a pesticide or combinations of pesticides and the same non-VOC solvents as taught in the instant application especially, acetyl tributyl citrate (see [0012] of the instant specification) and thus said composition will necessarily contain no VOCs as claimed in the instant application since Wang et al. does not specifically teach adding additional components which will add VOCs to the composition.  For example, Wang et al. claims a stable pesticide concentrate comprising: an emulsifier selected from the group consisting of a polyglycerol fatty acid ester, a sorbitan fatty acid ester and a combination thereof (which are the same preferred emulsifiers as disclosed in the instant specification [0037]-[0038] which do not add any VOC content); a pesticide; and a solvent selected from the group consisting of an acetyl ester, a methyl ester, an acetyltributyl citrate, a white mineral oil, and combinations thereof (which are the same non-VOC solvents as taught in paragraph [0012] of the instant specification).  Thus the concentrate formulation taught in Wang et al. when diluted with water will necessarily contain no VOCs as claimed.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, an ultra-low volume concentrate is rendered obvious since Wang et al. teaches that the pesticide aerosol concentrate may contain from about 5% to about 99.9% by weight of the pesticides and synergists and from about 0.1% to about 95% by weight of the adjuvants, such as solvents, emulsifiers, and antioxidants [0035].  Thus the ranges taught in Wang et al. encompass ultra-low concentrate formulations.  Thus claims 6 and 10 of the instant application are rendered obvious in view of the cited prior art teachings.
Although Wang et al. does not teach the specific conditions for administering the composition as claimed in claims 12-16 of the instant application, it is well within the skill of an ordinary artisan to determine the location to be treated and the amount of the composition to be administered such that optimal or the desired result is achieved. Thus in the absence of secondary consideration, such as a demonstration of criticality, claims 12-16 are rendered obvious in view of the cited prior art teachings.
Claim 8 of the instant application is also rendered obvious since the prior art teachings render obvious a composition comprising the same components as claimed and thus the properties of the composition as claimed are also rendered obvious.  "Products of In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1-6, 8-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taranta et al. U.S. Publication No. 2002/0098221 A1 in view of Bardsley et al. U.S. Patent No. 6,551,964 B1 (Provided on IDS).
Claims 1-6, 8-10 and 12-19 of the instant application claim a formulation diluted with water to form a sprayable diluted formulation comprising a pyrethroid (e.g. permethrin, deltamethrin, cypermethrin, alphamethrin, fenvalerate, transfluthrin, or cyfluthrin) and a chloronicotinic (e.g. imidacloprid, acetamiprid, or thiacloprid) in combination with a tributyl citrate solvent such as acetyl tributyl citrate, wherein the formulation contains no VOCs, and further comprises an additional agent such as one or more pyrethrum, pyrethrin, carbamate, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO), as well as a method for controlling or preventing pest infestation such as mosquito infestation.
Taranta et al. teaches liquid formulations of insecticides, in particular pyrethroids, in the form of oil-in-water (EW) emulsions, a process for the production of such EW formulations and their use for pest control [0001].  Taranta et al. teaches that it has now 
Taranta et al. teaches an oil-in-water emulsion, comprising a) one or more insecticides, in particular pyrethroids; b) one or more solvents from the group of esters of aliphatic monocarboxylic acids, esters of aliphatic dicarboxylic acids, esters of aromatic monocarboxylic acids esters of aromatic dicarboxylic acids and tri-n-alkylphosphates; c) an emulsifier system comprising one or more anionic surfactants and two or more non-ionic surfactants, one of which has a HLB value between 4 and 12 and one of which has a HLB value between 12 and 20; d) one or more film forming agents/thickeners; and e) water [0010]-[0015]. 
Taranta et al. teaches that the formulations comprise one or more, preferably 1 or 2, in particular 1, insecticides, preferably from the group of the natural or synthetic pyrethroids [0017]. Preferred are acrinathrin, bioallethrin, (S)-bioallethrin and deltamethrin and especially preferred are acrinathrin and/or deltamethrin, deltamethrin being particularly preferred [0026]. Taranta et al. further teaches that it is also preferred to use a mixture of one or more pyrethroids and one or more non-pyrethroid insecticides such as fiproles, nitromethylenes, carbamates [0027]. Of the non-pyrethroid insecticides fiproles, acetamiprid and pirimicarb are especially preferred [0027]. 

Taranta et al. teaches a preparation of the organic phase comprising the dissolution of the insecticide, in particular pyrethroid, active substance(s) in one or several organic solvents and, optionally, the polar co-solvent(s), and further addition of the emulsifiers and optionally a stabilizing agent and/or a preservative using preferably a mixer, such as a paddle agitator [0067]. 
Taranta et al. teaches the droplet size distribution characterized by a mean diameter ranging from 0.3 to 0.8 microns and 80% of the total population below 1 
Taranta et al. teaches that the invention also relates to a method of controlling pests, such as harmful arthropods, like harmful insects and acarians, which comprises applying an effective amount of the insecticide, in particular pyrethroid, oil-in-water (EW) composition, preferably in the form of an aqueous dilution, to these pests or to the plants, soils, surfaces, and the like infested with them, and to the use of the insecticide, in particular pyrethroid, oil-in-water (EW) formulation in crop protection, further pest control uses, such as vector control, household uses, pet environments, etc. and in veterinary applications [0079]. The compositions are simply applied by diluting the oil-in-water (EW) emulsions with the desired amount of water, stirring the mixture briefly and applying it to the plants, soils, surfaces and the like [0080]. 
Thus Taranta et al. teaches a formulation diluted with water to form a sprayable diluted formulation preferably comprising a pyrethroid which may be combined with other suitable insecticides, in combination with a solvent such as a tributyl citrate solvent such as acetyl tributyl citrate, and further comprising an additional component such as one or more emulsifier, anti-foam agent, and/or preservative, as well as a method for controlling or preventing pest infestation.
Taranta et al. does not specifically exemplify a composition with a pyrethroid and a chloronicotinic with a tributyl citrate solvent.  Taranta et al. does not specifically teach that the compositions contain no VOCs. Taranta et al. does not specifically teach that the formulation is an ultra-low volume concentrate.  Taranta et al. does not teach the 
Even though Taranta et al. does not specifically exemplify acetyltributyl citrate as the solvent, Taranta et al. teaches that examples of aliphatic di- or tricarboxylic acid esters include esters of maleic acid (methyl, ethyl), diesters or triesters derivatives of adipic acid (such as diisopropyl adipate, diisobutyl adipate), citric acid (such as tributyl citrate, acetyl tributyl citrate), glutaric acid, succinic acid (such as dibasic esters: a mixture of methyl esters of adipic, glutaric and succinic acids), or sebecic acid (such as n-octyl sebecate) [0039].  Thus Taranta et al. teaches that tributyl citrate and acetyl tributyl citrate are solvents suitable for the compositions disclosed therein.
In addition, Bardsley et al. teaches the use of at least one citric acid derivative as a pesticidal adjuvant to enhance the efficacy of a range of pesticides (abstract).  Bardsley et al. teaches that the citric acid derivatives surprisingly aid the penetration of the pesticidal compound into the plant or plant tissue thereby enhancing the efficacy of the pesticide in the pesticidal composition (column 1 lines 44-49).  Bardsley et al. teaches that this enhanced efficacy enables lower application rates and a reduction in the environmental impact (column 1 lines 49-52).  Bardsley et al. also teaches that in addition to improving penetration of the pesticidal compounds into the plant, the citric acid derivatives are also effective solvents or co-solvents for use in pesticidal compositions (column 1 lines 60-64).  Bardsley et al. teaches particularly preferred citric acid derivatives include tri-n-butyl citrate and O-acetyl tri-n-butyl citrate (column 2 lines 54-56).  Bardsley et al. specifically teaches the use of tributyl citrate (TBC) or O-acetyl tributyl citrate (ATBC) (column 7 line 1 and Table A).  Bardsley et al. teaches that 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to select a tributyl citrate, particularly acetyl-tributyl citrate from the list of suitable solvents disclosed in Taranta et al. since Bardsley et al. teaches the advantages of acetyl-tributyl citrate in pesticidal formulations.  Specifically, a person of ordinary skill in the art would have been motivated to select acetyl-tributyl citrate as the solvent with a reasonable expectation that it would enhance the efficacy of the pesticides in the pesticidal formulation of Taranta et al. by aiding in the penetration of the pesticidal compound thereby enhancing the efficacy of the pesticide in the pesticidal composition which would enable lower application rates and a reduction in the environmental impact as taught by Bardsley et al.   
Although Taranta et al. does not specifically exemplify a composition with a pyrethroid and a chloronicotinic, Taranta et al. does teach that it is also preferred to use a mixture of one or more pyrethroids and one or more non-pyrethroid insecticides such as fiproles, nitromethylenes, and carbamates [0027]. Taranta et al. teaches that of the non-pyrethroid insecticides fiproles, acetamiprid and pirimicarb are especially preferred 
A formulation that contains no VOCs as claimed is rendered obvious over the teachings of Taranta et al. and Bardsley et al. since Taranta et al. in view of Bardsley et al. render obvious formulating compositions having the same ingredients in the composition as claimed, i.e. a pesticide or combinations of pesticides and the same non-VOC solvent as taught in the instant application i.e., acetyl tributyl citrate (see [0012] of the instant specification) and thus said composition will necessarily contain no VOCs as claimed in the instant application since Taranta et al. does not specifically teach adding additional components, like propellants which will add VOC content to the composition.  Thus the concentrate formulation taught in Taranta et al. when diluted with water will necessarily contain no VOCs as claimed.
Although Taranta et al. does not specifically teach that the formulation is an ultra-low volume concentrate, it is obvious and within the skill of an ordinary artisan to vary and/or optimize the volume of a composition in order to provide a composition having the desired characteristics and/or properties.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus claims 6 and 10 of the instant application are rendered obvious in view of the cited prior art teachings.
Although Taranta et al. does not teach the specific conditions for administering the composition as claimed in claims 12-16 of the instant application, it is well within the 
Claim 8 of the instant application is also rendered obvious since the prior art teachings render obvious a composition comprising the same components as claimed and thus the properties of the composition as claimed are also rendered obvious.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taranta et al. U.S. Publication No. 2002/0098221 A1 in view of Bardsley et al. U.S. Patent No. 6,551,964 B1 (Provided on IDS) as applied to claims 1-6, 8-10 and 12-19 above and further in view of Emmrich et al. U.S. Patent No. 6,582,712 B1 (Provided on IDS).
Claim 11 of the instant application claims controlling or preventing pest infestation wherein the pest is a mosquito.
Taranta et al. is as set forth above.

However, Taranta et al. specifically teaches formulating a composition comprising a pyrethroid compound as an insecticide.  Taranta et al. specifically teaches a method of controlling pests, such as harmful arthropods, like harmful insects and acarians, which comprises applying an effective amount of the insecticide, in particular pyrethroid, oil-in-water (EW) composition, preferably in the form of an aqueous dilution, to these pests or to the plants, soils, surfaces, and the like infested with them, and to the use of the insecticide, in particular pyrethroid.
Prior to the effective filing date of the instant invention, Emmrich et al. teaches that compositions comprising pyrethroids were known in the art for controlling flying insects including mosquitos (abstract and column 5 lines 21-26).
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to use the composition of Taranta et al. that preferably comprises a pyrethroid compound, for the control of mosquito infestation since pyrethroids were known in the art to control mosquito infestation. Thus claim 11 of the instant application is rendered obvious in view of the cited prior art teachings.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taranta et al. U.S. Publication No. 2002/0098221 A1 in view of Bardsley et al. U.S. Patent No. 6,551,964 B1 (Provided on IDS) as applied to claims 1-6, 8-10 and 12-19 above and further in view of and further in view of Wang et al. U.S. Patent No. 2009/0163582 A1 (provided on IDS).
Claim 7 of the instant application claims the inclusion of at least one synergist.
Taranta et al. in view of Bardsley et al. does not teach the addition of a synergist.
However, Wang et al. teaches the preparation of formulations comprising pesticides (abstract). Wang et al. teaches that it may be necessary to add an antioxidant or a synergist to the insecticide to enhance biological activity, to provide chemical stability or to manage resistance [0004]. Wang et al. further teaches that preferably, the pesticide concentrate further includes an additional solvent or synergist such as piperonyl butoxide [0016].
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to add a synergist to the formulation of Taranta et al. since Wang et al. teaches that a synergist added to an insecticide may enhance biological activity, provide chemical stability or manage resistance [0004]. Thus an ordinary skill artisan would have been motivated to add a synergist to the formulation of Taranta et al. with a reasonable expectation of improving the properties of the composition. Thus claim 7 of the instant application is rendered obvious in view of the cited prior art teachings.

 
Conclusion
Claims 1-19 are rejected.  No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM